DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al. (US 2017/0335244 A1) and alternatively in view of Camire et al. (US 2019/0017001 A1).
Regarding claims 1-2, 4-6 and 19-20, Lant teaches an aqueous cleaning composition comprising surfactants in the amount of 25-55%; [14], and water in the amount of 5-50%; [16], encapsulates made of polyvinyl alcohol (particles) and instant claims 4-5) material such as hydrogenated castor oil in the amount of 0.1-1%; [42].  It should be noted that the enzyme encapsulating materials, beside PVOH, such as carboxy- methyl cellulose would further contribute (water soluble) to the claimed structuring ingredient as well. Lant teaches (instant claim 6) that surfactants comprise alkylethoxy sulfate (C8 to C30 with EO of 1-30); [27], linear alkylbenzene sulfonate; [25-26], and C1-C15 ethoxylated (EO=1-10) alcohols as nonionic surfactants; [29].    
Regarding claim 1, Lant’s teaching of the amount of surfactants is slightly higher (25%-55%) than instantly teaching amount (15%).  However, this difference is construed as a matter of selecting a desired concentration of detersive agents without any adverse effect on the final washing results. At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to use a lesser amount of surfactants with the motivation of arriving at a washed laundry with a less surfactant residue on the fabrics.  Furthermore, it would have been obvious to use higher amounts of water which would lead to use of lesser amounts of surfactants as addressed above. Note that; “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected [the claimed product and a product disclosed in the prior art] to have the same properties”. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  [MPEP 2131.03, R6].
Alternatively, Regarding claim 1,  Lant does not teach the claimed lesser surfactant amounts. However, the analogous art of Camire teaches a laundry washing composition (78) comprising anionic surfactants such as alcohol ethoxylate sulfate as 
Regarding claim 20,  Lant does not teach the instantly claimed anionic surfactant of sodium laureth sulfate. However, the analogous art of Camire teaches this ingredient as claimed; [112, formula IV]. At the time, before the effective filling date of invention, it would have been obvious to add this anionic surfactant to Lant’s composition for increasing its soil removal spectra (increased anionic detersive) as taught by Camire above. Regarding the other surfactant limitations, as instantly claimed, please see the claims 1 and 6 above.  With respect to the higher water limits, it would have been obvious to increase this amount as a routine laboratory experimentation.
Regarding claim 20, The Office realizes that all the claimed effects or physical properties (said polyvinyl alcohol particles are suspended in said detergent composition measured after 8 weeks at room temperature) are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, i.e. suspended in the composition, would expectedly, be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application 
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claims 22-23,  Lant teaches the claimed structurant material such as hydrogenated castor oil in the amount of 0.1-1%; [42].  It should be noted that the enzyme encapsulating materials (beside PVOH) such as methyl cellulose (cellulose equivalent) would further contribute (water soluble) to the claimed structuring ingredient as well as renders the claim obvious.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lant et al. (US 2017/0335244 A1), Camire et al. (US 2019/0017001 A1) as applied to claim 1, and further in view of Patterson et al. (US 2014/0364,353 A1).
Regarding claim 3,  Lant does not teach the instantly claimed cationic surfactant. However, analogous art of Patterson teaches a similar composition comprising cationic surfactant(s); [6, 91]. At the time, before the effective filing date of invention, it would have been obvious to add more actives such as cationic surfactants with the motivation of improving (disinfectant and antibacterial agent) the cleaning efficacy of the laundry composition as taught by Patterson above.  


Claims 7, 9-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al. (US 2017/0335244 A1)` in view of Patterson et al. (US 2014/0364,353 A1).
Regarding claims 7, 10-12 and 21, Lant teaches Lant teaches an aqueous cleaning composition comprising water in the amount of 5-50%; [16], surfactants in the amount of 25-55%; [14], comprising alkylethoxy sulfate (C8 to C30 with EO of 1-30); [27], linear alkylbenzene sulfonate; [25-26], and C1-C15 ethoxylated (EO=1-10) alcohols as nonionic surfactants; [29], encapsulates made of polyvinyl alcohol and carboxymethyl cellulose (34) containing enzyme functional material such as cellulose in the amounts of 0.0001-0.75%; [3-7, claim 8].  Lant teaches the claimed structurant (claims 4-5, 8) material such as hydrogenated castor oil in the amount of 0.1-1%; [42].  It should be noted that the enzyme encapsulating materials, beside PVOH, such as carboxy- methyl cellulose would further contribute (water soluble) to the claimed structuring ingredient as well.  
Regarding claim 7,  Lant does not, expressly, teach encapsulated material includes surfactants.  However, the analogous art of Patterson teaches a similar detergent composition wherein the surfactants with other functional material are encapsulated; [claim 13], wherein upon its introduction to washing aqueous solution it would be released as designed and intended.  At the time before the effective filing date of invention, it would have been obvious, as an alternative, to provide non-enzyme ingredient in encapsulate form as well with the motivation of keeping their efficacy intact until its application on fabrics, as taught by Patterson above.  Furthermore, note that duplication of parts (i.e. encapsulation) has no patentable significance unless a new and In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), [MPEP2144-04, VI, B].
Regarding claim 7, and the claimed amount of part d, there is only an overlap with the amount taught by Lant, which is not anticipatory.  However, at the time, before the effective filing date of invention, it would have been obvious to encapsulate more actives such as enzymes with the motivation of improving the stain removing efficacy of the composition. Note that, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990), [MPEP 2144.05, R5].
Regarding claim 9,  Lant does not teach the instantly claimed cationic surfactant (encapsulated). However, analogous art of Patterson teaches a similar composition comprising cationic surfactant(s); [6, 91, claim 13]. At the time, before the effective filing date of invention, it would have been obvious to add more actives such as cationic surfactants with the motivation of improving (disinfectant and antibacterial agent) the cleaning efficacy of the laundry composition as taught by Patterson above.  

Response to Arguments
Applicant's arguments filed 2021/08/03 have been fully considered but they are not persuasive. Because the current rejections are of different combination of previous references and thus provides new grounds of rejection due to claim amendments.  However, relevant arguments are responded to.
Applicant’s arguments with respect to claims 1-20 have been considered but are partly moot because the new ground of rejection does not rely on new combination of 
A-  In response to applicant’s argument (pages 7-8) that “In contrast to the high water content detergent of Claim 1, Lant et al. is drawn to a lower water content detergent that is suitable for water-soluble unit dose articles. Lant et al. teaches that its compositions will have between 0.5% and 50% by weight of the detergent composition of water. Lant et al. [0016].  The water content disclosed by Lant et al. does not subsume or overlap with the claimed range of water. Thus, Claims 1-6, 19, 20, 22 and 23 are not prima facie obvious over Lant et al.”, it should be noted that the starting water concentration limit for the instantly claimed limitation is “about 55 w%”.  This is construed as a limit which is open to 55w% +/- 10 w% by approximation with the net difference of only 5 w%. There is no reason to believe that addition of 5 w% to Lant’s composition would adversely affect, or destroy, his invention.  There is no evidence to the contrary.  Regarding the argued “stability of encapsulated material in higher content of water”, this is not believed to be the case at least at 55 w% of water. Furthermore, the encapsulating material of Lant is identical to that of instant claim and so it would simply and naturally function similarly.  Applicant may reconsider to amend its own claimed range.
B-  Regarding the claim 7 argument and enzyme not being included in encapsulated ingredients, please see the action above.
C-  Regarding applicant’s argument (page 9) that “there is no indication from Patterson that surfactants should be encapsulated”, it is noted that applicant is simply wrong. Because:  I)-  please see claim 13 of Patterson.  II)-  Even if it was not the case then note that: the test for obviousness is not whether the features of a secondary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
D-  Regarding applicant’s argument (page 9) that “Lant does not teach encapsulating surfactants, and functional polymers in polyvinyl alcohols particles, and it only teaches encapsulating enzyme”.  This is not correct, since applicant’s argument is not commensurate with scope of the claims. For example: claim 1 states that: “a functional material that is encapsulated in said polyvinyl alcohol particles and that is chosen from enzymes, surfactants, functional polymers and combination thereof”. Therefore is interpreted as; not all of them are claimed to be encapsulated together.  In case even it was claimed as being encapsulated together: note that duplication of parts (i.e. encapsulation) has no patentable significance unless a new and unexpected result is produced. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), [MPEP2144-04, VI, B].
E-  Camire’s (as stated Patterson’s by applicant) teaching a multi-compartment unit dose as argued (page 9) is irrelevant to the reason of combination. Please see part C above; “Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981)”.
F-  For claim 20 rejection please see the action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2021/11/05

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767